PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,236,122
Issue Date: February 1, 2022
Application No. 17/254,189
Filing or 371(c) Date: December 18, 2020
Attorney Docket No. 0095-0004US1

:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding your request filed October 27, 2021, for acceptance of a fee deficiency 
submission under 37 CFR 1.28(c).  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to the undersigned at (571) 272-1058. 


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions